UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2010 Date of reporting period: July 31, 2009 Item 1. Schedule of Investments: Putnam Capital Opportunities Fund The fund's portfolio 7/31/09 (Unaudited) COMMON STOCKS (98.2%)(a) Shares Value Advertising and marketing services (0.5%) inVentiv Health, Inc. (NON) 41,800 $641,212 ValueClick, Inc. (NON) 41,637 478,826 Aerospace and defense (1.1%) Alliant Techsystems, Inc. (NON) 9,944 782,792 Cubic Corp. 23,641 925,782 Teledyne Technologies, Inc. (NON) 30,551 999,934 Automotive (1.9%) BorgWarner, Inc. 28,763 954,644 Harley-Davidson, Inc. (S) 73,500 1,661,100 Oshkosh Corp. 82,100 2,253,645 Banking (3.5%) City Holding Co. 9,199 296,392 City National Corp. (S) 24,318 959,102 Commerce Bancshares, Inc. 10,527 385,920 Cullen/Frost Bankers, Inc. 7,874 378,188 First Citizens BancShares, Inc. Class A 4,935 700,918 International Bancshares Corp. 22,712 299,344 PacWest Bancorp 26,949 433,340 Seacoast Banking Corp. of Florida (S) 49,259 106,399 Smithtown Bancorp, Inc. 20,288 234,529 SVB Financial Group (NON) 89,477 3,154,064 Webster Financial Corp. 52,990 599,317 Whitney Holding Corp. 69,213 606,306 Wilmington Trust Corp. 67,068 770,611 Biotechnology (0.3%) Cubist Pharmaceuticals, Inc. (NON) 39,061 776,142 Building materials (1.0%) AAON, Inc. 24,664 483,661 Apogee Enterprises, Inc. 40,599 591,933 Lennox International, Inc. 43,341 1,510,434 Chemicals (4.1%) Ashland, Inc. 18,819 623,662 CF Industries Holdings, Inc. 3,005 237,215 Compass Minerals International, Inc. 12,551 667,588 Cytec Industries, Inc. 20,388 511,739 Eastman Chemical Co. 18,019 894,824 FMC Corp. 23,203 1,128,594 Innophos Holdings, Inc. 36,600 687,348 International Flavors & Fragrances, Inc. 24,662 869,582 Lubrizol Corp. (The) 19,702 1,141,337 Methanex Corp. (Canada) 46,000 755,780 Olin Corp. 49,202 678,496 OM Group, Inc. (NON) 20,379 685,957 Spartech Corp. 33,221 415,263 Valspar Corp. 47,554 1,204,067 Commercial and consumer services (2.1%) Alliance Data Systems Corp. (NON) (S) 20,559 1,048,509 Bowne & Co., Inc. 44,181 354,773 Brink's Home Security Holdings, Inc. (NON) 24,626 734,347 Chemed Corp. 23,923 1,055,004 Deluxe Corp. 35,946 562,555 Dun & Bradstreet Corp. (The) 12,928 930,687 Global Cash Access, Inc. (NON) 31,728 285,552 Pre-Paid Legal Services, Inc. (NON) 3,924 191,373 Sotheby's Holdings, Inc. Class A 17,200 259,204 Communications equipment (1.1%) F5 Networks, Inc. (NON) 50,628 1,879,311 Syniverse Holdings, Inc. (NON) 57,425 1,006,660 Computers (4.9%) ANSYS, Inc. (NON) (S) 48,235 1,507,826 Blackbaud, Inc. 69,093 1,292,039 Brocade Communications Systems, Inc. (NON) 379,608 2,983,719 Cogent, Inc. (NON) 23,284 265,438 Emulex Corp. (NON) 188,460 1,720,640 Jack Henry & Associates, Inc. 46,278 993,589 Logitech International SA (Switzerland) (NON) 89,951 1,505,780 Logitech International SA (Switzerland) (NON) (S) 12,152 204,771 Polycom, Inc. (NON) 40,227 955,391 Quest Software, Inc. (NON) 32,300 476,102 Silicon Graphics International Corp. (NON) 90,100 452,302 Conglomerates (0.9%) AMETEK, Inc. 44,460 1,438,726 Harsco Corp. 29,500 811,545 Construction (0.9%) Chicago Bridge & Iron Co., NV (Netherlands) 58,339 813,829 Tutor Perini Corp. (NON) 76,054 1,403,196 Consumer (1.0%) CSS Industries, Inc. 23,377 542,346 Helen of Troy, Ltd. (Bermuda) (NON) 73,316 1,594,623 Hooker Furniture Corp. 21,034 288,797 Consumer goods (0.6%) Blyth, Inc. 10,928 463,675 Church & Dwight Co., Inc. (S) 19,363 1,142,030 Consumer services (1.3%) Brink's Co. (The) 24,626 668,596 TrueBlue, Inc. (NON) 209,854 2,665,146 Electric utilities (2.1%) Alliant Energy Corp. 25,472 666,348 Avista Corp. 45,298 838,919 El Paso Electric Co. (NON) 59,100 893,001 Northwestern Corp. 38,854 940,267 Pinnacle West Capital Corp. 29,200 933,232 Westar Energy, Inc. 48,700 957,929 Electrical equipment (0.6%) Hubbell, Inc. Class B 39,515 1,474,700 Electronics (2.8%) International Rectifier Corp. (NON) 62,500 1,035,000 Intersil Corp. Class A 82,107 1,179,878 Omnivision Technologies, Inc. (NON) 75,800 1,002,834 QLogic Corp. (NON) 77,842 1,015,838 Semtech Corp. (NON) 57,339 1,055,038 Synopsys, Inc. (NON) 45,831 915,703 Zoran Corp. (NON) 75,200 866,304 Energy (oil field) (2.0%) Basic Energy Services, Inc. (NON) 58,681 396,097 Cal Dive International, Inc. (NON) 42,400 378,632 CARBO Ceramics, Inc. (S) 14,800 617,012 Complete Production Services, Inc. (NON) 84,800 700,448 Core Laboratories NV (Netherlands) (S) 6,731 578,597 Hercules Offshore, Inc. (NON) 135,300 641,322 ION Geophysical Corp. (NON) 63,707 171,372 Key Energy Services, Inc. (NON) 129,858 901,215 Rowan Cos., Inc. 15,300 326,349 Superior Energy Services (NON) 25,600 424,704 Energy (other) (0.2%) Headwaters, Inc. (NON) (S) 204,664 628,318 Financial (0.2%) MGIC Investment Corp. (S) 74,401 491,047 Forest products and packaging (1.0%) Packaging Corp. of America 34,151 671,750 Sealed Air Corp. 55,514 1,020,902 Sonoco Products Co. 29,448 779,783 Health-care services (5.6%) Amedisys, Inc. (NON) (S) 16,600 742,186 AMERIGROUP Corp. (NON) 60,572 1,494,917 Gentiva Health Services, Inc. (NON) 42,600 906,528 IMS Health, Inc. 68,545 822,540 LifePoint Hospitals, Inc. (NON) 26,300 727,458 Lincare Holdings, Inc. (NON) 117,460 3,075,103 Medcath Corp. (NON) 44,957 542,181 Molina Healthcare, Inc. (NON) 44,845 1,011,255 Omega Healthcare Investors, Inc. (R) (S) 77,642 1,297,398 RehabCare Group, Inc. (NON) 27,000 649,620 Universal Health Services, Inc. Class B 12,600 700,686 Warner Chilcott, Ltd. Class A (Bermuda) (NON) 116,787 1,763,484 WellCare Health Plans, Inc. (NON) 24,900 554,274 Homebuilding (0.3%) NVR, Inc. (NON) 1,369 822,974 Household furniture and appliances (0.8%) American Woodmark Corp. 14,751 345,763 Whirlpool Corp. (S) 27,500 1,569,975 Insurance (5.3%) American Financial Group, Inc. 27,283 665,432 American Physicians Capital, Inc. 6,713 298,661 Amerisafe, Inc. (NON) 15,896 264,350 Aspen Insurance Holdings, Ltd. (Bermuda) 24,975 621,128 CNA Surety Corp. (NON) 43,764 687,970 Delphi Financial Group Class A 38,925 927,583 Endurance Specialty Holdings, Ltd. (Bermuda) 27,579 920,311 Fidelity National Title Group, Inc. Class A 9,821 140,931 Hanover Insurance Group, Inc. (The) 23,001 904,169 Harleysville Group, Inc. 11,235 348,510 HCC Insurance Holdings, Inc. 32,407 813,416 IPC Holdings, Ltd. (Bermuda) 25,229 730,127 Odyssey Re Holdings Corp. 9,682 447,308 RenaissanceRe Holdings, Ltd. 15,337 770,684 Safety Insurance Group, Inc. 30,045 969,252 SeaBright Insurance Holdings, Inc. (NON) 41,945 407,705 Selective Insurance Group 67,073 1,002,071 Stancorp Financial Group 30,822 1,060,893 W.R. Berkley Corp. 35,589 826,732 Zenith National Insurance Corp. 28,610 682,921 Investment banking/Brokerage (4.5%) Affiliated Managers Group (NON) 14,249 940,719 Eaton Vance Corp. 42,942 1,229,000 FBR Capital Markets Corp. (NON) 50,557 258,852 Federated Investors, Inc. 79,013 2,048,807 Jefferies Group, Inc. (NON) 31,806 727,085 Legg Mason, Inc. (S) 28,400 799,176 SEI Investments Co. 92,400 1,746,360 TradeStation Group, Inc. (NON) 273,400 2,047,766 Waddell & Reed Financial, Inc. Class A 61,022 1,731,194 Leisure (0.4%) Polaris Industries, Inc. 28,200 1,067,934 Machinery (2.3%) AGCO Corp. (NON) 19,719 620,360 Applied Industrial Technologies, Inc. 77,306 1,710,009 Gardner Denver, Inc. (NON) 19,334 564,359 Kennametal, Inc. 50,700 1,080,924 Manitowoc Co., Inc. (The) (S) 153,868 950,904 Regal-Beloit Corp. 21,196 982,647 Manufacturing (1.7%) Actuant Corp. Class A 213,400 2,740,056 EnPro Industries, Inc. (NON) 37,485 667,983 Roper Industries, Inc. 16,750 800,985 Medical technology (1.7%) Conmed Corp. (NON) 60,772 1,068,372 Hill-Rom Holdings, Inc. 51,300 879,282 Invacare Corp. 28,379 578,932 Sirona Dental Systems, Inc. (NON) 49,000 1,273,510 SurModics, Inc. (NON) (S) 25,100 561,236 Metals (2.0%) Carpenter Technology Corp. 23,910 446,878 Century Aluminum Co. (NON) 141,502 1,185,787 Cliffs Natural Resources, Inc. 29,100 797,049 Reliance Steel & Aluminum Co. 28,320 954,667 Schnitzer Steel Industries, Inc. Class A 12,200 655,994 United States Steel Corp. 23,100 918,225 Natural gas utilities (1.9%) AGL Resources, Inc. 26,902 904,445 Atmos Energy Corp. 37,346 1,014,317 Energen Corp. 24,695 1,020,397 Southwest Gas Corp. 33,062 800,762 UGI Corp. 37,485 991,103 Office equipment and supplies (0.4%) Ennis Inc. 34,185 503,545 Steelcase, Inc. 64,149 469,571 Oil and gas (4.5%) Berry Petroleum Co. Class A (S) 31,605 749,671 Cabot Oil & Gas Corp. Class A 32,914 1,156,269 Clayton Williams Energy, Inc. (NON) 15,600 300,768 Comstock Resources, Inc. (NON) 23,115 889,928 Encore Acquisition Co. (NON) 33,870 1,205,772 Oil States International, Inc. (NON) 24,900 675,288 Patterson-UTI Energy, Inc. 51,200 707,072 Penn Virginia Corp. 31,500 605,115 Petroleum Development Corp. (NON) 33,145 558,162 St. Mary Land & Exploration Co. 16,300 389,081 Stone Energy Corp. (NON) 40,000 434,400 Swift Energy Co. (NON) 42,016 827,715 Unit Corp. (NON) 28,251 895,274 Vaalco Energy, Inc. (NON) 44,900 198,907 W&T Offshore, Inc. (S) 64,000 684,160 Whiting Petroleum Corp. (NON) 27,014 1,241,563 Pharmaceuticals (4.2%) Biovail Corp. (Canada) 142,824 1,912,413 Endo Pharmaceuticals Holdings, Inc. (NON) 49,044 1,030,414 King Pharmaceuticals, Inc. (NON) (S) 311,183 2,822,430 Medicis Pharmaceutical Corp. Class A 88,243 1,510,720 Par Pharmaceutical Cos., Inc. (NON) 48,200 781,322 Watson Pharmaceuticals, Inc. (NON) 73,172 2,541,264 Railroads (0.4%) GATX Corp. 44,278 1,116,691 Real estate (4.2%) DiamondRock Hospitality Co. (R) 100,922 682,233 Entertainment Properties Trust (R) 10,064 274,848 Hospitality Properties Trust (R) 92,794 1,465,217 Kimco Realty Corp. (R) 34,222 336,744 LaSalle Hotel Properties (R) 39,694 591,838 LTC Properties, Inc. (R) 36,257 885,396 Macerich Co. (The) (R) 19,243 378,510 National Health Investors, Inc. (R) 67,962 2,116,337 National Retail Properties, Inc. (R) 105,478 2,078,971 Nationwide Health Properties, Inc. (R) 25,362 736,005 Taubman Centers, Inc. (R) (S) 44,239 1,177,200 Retail (7.9%) Abercrombie & Fitch Co. Class A 37,870 1,082,703 Aeropostale, Inc. (NON) 50,402 1,834,633 AnnTaylor Stores Corp. (NON) 170,142 2,053,614 Books-A-Million, Inc. 96,478 894,351 Brown Shoe Co., Inc. 35,077 271,847 Buckle, Inc. (The) (S) 20,911 646,986 Cato Corp. (The) Class A 17,385 345,614 Dollar Tree, Inc. (NON) 22,934 1,057,716 Jos. A. Bank Clothiers, Inc. (NON) 14,858 543,654 Nash Finch Co. 23,423 719,086 NBTY, Inc. (NON) 62,453 2,260,799 Saks, Inc. (NON) (S) 290,267 1,486,167 Systemax, Inc. (NON) (S) 85,846 1,118,573 Timberland Co. (The) Class A (NON) 102,555 1,398,850 Toro Co. (The) (S) 80,611 2,793,977 Wolverine World Wide, Inc. 58,283 1,404,620 Schools (0.6%) Career Education Corp. (NON) 65,227 1,495,003 Semiconductor (1.7%) Advantest Corp. ADR (Japan) 34,000 741,880 Hittite Microwave Corp. (NON) 14,065 493,963 KLA-Tencor Corp. 22,326 711,753 Lam Research Corp. (NON) 20,872 627,412 MKS Instruments, Inc. (NON) 49,800 964,626 Novellus Systems, Inc. (NON) 35,627 697,220 Shipping (1.0%) Arkansas Best Corp. 49,167 1,400,276 Overseas Shipholding Group 10,316 354,355 Ship Finance International, Ltd. (Bermuda) 54,817 675,894 Software (3.9%) Akamai Technologies, Inc. (NON) (S) 79,786 1,311,682 Autodesk, Inc. (NON) 45,300 987,993 Citrix Systems, Inc. (NON) (S) 36,252 1,290,571 MicroStrategy, Inc. (NON) 14,697 897,252 Omnicell, Inc. (NON) 34,600 431,808 Red Hat, Inc. (NON) (S) 76,247 1,740,719 THQ, Inc. (NON) 127,400 854,854 TIBCO Software, Inc. (NON) 165,598 1,445,671 Websense, Inc. (NON) 55,614 823,087 Staffing (0.2%) Administaff, Inc. 21,749 545,030 CDI Corp. 4,870 61,849 Technology services (3.2%) Acxiom Corp. 60,187 580,805 FactSet Research Systems, Inc. (S) 28,008 1,588,054 Fair Isaac Corp. 65,801 1,262,721 Global Payments, Inc. 31,754 1,343,194 IHS, Inc. Class A (NON) 21,549 1,076,157 LoopNet, Inc. (NON) 14,725 117,800 Perfect World Co., Ltd. ADR (China) (NON) 35,800 1,280,924 Sohu.com, Inc. (China) (NON) (S) 12,400 758,508 Telecommunications (1.1%) ADTRAN, Inc. 33,796 816,511 CenturyTel, Inc. 12,111 380,164 NeuStar, Inc. Class A (NON) 70,726 1,604,066 Textiles (0.7%) Maidenform Brands, Inc. (NON) 36,508 504,906 Mohawk Industries, Inc. (NON) 20,000 1,031,600 Perry Ellis International, Inc. (NON) 25,507 196,659 Tobacco (0.3%) Universal Corp. (S) 18,294 696,453 Toys (0.9%) Hasbro, Inc. 77,084 2,042,726 Jakks Pacific, Inc. (NON) 19,213 221,526 Transportation services (0.2%) HUB Group, Inc. Class A (NON) 20,519 440,953 Pacer International, Inc. 50,363 124,900 Trucks and parts (2.2%) Autoliv, Inc. (Sweden) (S) 87,243 3,124,172 Superior Industries International, Inc. 43,683 689,318 WABCO Holdings, Inc. 97,200 1,847,770 Total common stocks (cost $249,741,524) SHORT-TERM INVESTMENTS (14.0%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 0.45% to 0.54% and due dates ranging from August 3, 2009 to August 10, 2009 (d) $30,692,082 $30,690,822 Putnam Money Market Liquidity Fund (e) 4,713,815 4,713,815 Total short-term investments (cost $35,404,637) TOTAL INVESTMENTS Total investments (cost $285,146,161)(b) Key to holding's abbreviations ADR American Depository Receipts NOTES (a) Percentages indicated are based on net assets of $253,427,371. (b) The aggregate identified cost on a tax basis is $290,109,053, resulting in gross unrealized appreciation and depreciation of $34,825,877 and $40,634,325, respectively, or net unrealized depreciation of $5,808,448. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At July 31, 2009, the value of securities loaned amounted to $29,732,380. The fund received cash collateral of $30,690,822 which is pooled with collateral of other Putnam funds into 4 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $918 for the period ended July 31, 2009. During the period ended July 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $10,338,834 and $7,299,693, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at July 31, 2009. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of July 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials 20,149,512 Capital goods 20,935,811 Communication services 2,800,741 Conglomerates 2,250,271 Consumer cyclicals 43,421,392 Consumer staples 8,456,868 Energy 17,283,211 Financial 45,157,889 Health care 30,023,667 Technology 44,342,817 Transportation 4,113,069 Utilities and power 9,960,720 Total Common stocks Short-term investments 4,713,815 30,690,822 Totals by level $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 29, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2010 Date of reporting period: July 31, 2009 Item 1. Schedule of Investments: Putnam Mid Cap Value Fund The fund's portfolio 7/31/09 (Unaudited) COMMON STOCKS (96.7%)(a) Shares Value Banking (3.9%) Cullen/Frost Bankers, Inc. (S) 62,200 $2,987,466 First Citizens BancShares, Inc. Class A 35,200 4,999,456 SunTrust Banks, Inc. 286,200 5,580,900 TCF Financial Corp. (S) 259,600 3,670,744 UMB Financial Corp. 92,100 3,842,412 Beverage (0.7%) Molson Coors Brewing Co. Class B (S) 85,600 3,869,976 Building materials (2.5%) Owens Corning, Inc. (NON) 511,400 9,399,532 Stanley Works (The) 106,600 4,279,990 Chemicals (1.6%) Terra Industries, Inc. 158,300 4,616,028 Valspar Corp. 165,100 4,180,332 Coal (1.6%) Massey Energy Co. (S) 316,700 8,424,220 Combined utilities (0.5%) El Paso Corp. 273,100 2,747,386 Commercial and consumer services (3.6%) Alliance Data Systems Corp. (NON) (S) 178,600 9,108,600 Expedia, Inc. (NON) 290,113 6,008,240 URS Corp. (NON) 84,920 4,296,952 Communications equipment (1.3%) Tellabs, Inc. (NON) 1,216,200 7,053,960 Computers (2.7%) Brocade Communications Systems, Inc. (NON) (S) 1,823,400 14,331,924 Construction (1.4%) USG Corp. (NON) (S) 541,900 7,662,466 Consumer goods (4.7%) Alberto-Culver Co. 366,000 9,376,920 Church & Dwight Co., Inc. (S) 96,800 5,709,264 Clorox Co. 78,500 4,789,285 Newell Rubbermaid, Inc. (S) 430,044 5,534,666 Containers (2.5%) Owens-Illinois, Inc. (NON) 274,300 9,309,742 Silgan Holdings, Inc. 78,300 3,935,358 Electric utilities (1.0%) Edison International 78,200 2,527,424 Progress Energy, Inc. 77,580 3,059,755 Electronics (1.8%) Garmin, Ltd. (S) 131,200 3,628,992 Micron Technology, Inc. (NON) (S) 957,537 6,118,661 Energy (oil field) (3.5%) BJ Services Co. (S) 515,100 7,304,118 Oceaneering International, Inc. (NON) 91,100 4,638,812 Weatherford International, Ltd. (China) (NON) 374,700 7,029,372 Engineering and construction (1.7%) Fluor Corp. (S) 178,200 9,408,960 Gaming and lottery (0.9%) International Game Technology 253,600 5,008,600 Health-care services (7.9%) AmerisourceBergen Corp. 288,000 5,679,360 Coventry Health Care, Inc. (NON) 239,200 5,501,600 Lincare Holdings, Inc. (NON) (S) 292,900 7,668,122 Mednax, Inc. (NON) 235,600 10,920,060 Omnicare, Inc. (S) 528,830 12,623,172 Homebuilding (0.9%) M.D.C. Holdings, Inc. 133,100 4,690,444 Insurance (7.0%) Fidelity National Title Group, Inc. Class A 395,800 5,679,730 HCC Insurance Holdings, Inc. 165,500 4,154,050 Marsh & McLennan Cos., Inc. 251,100 5,127,462 W.R. Berkley Corp. 330,600 7,679,838 Willis Group Holdings, Ltd. (United Kingdom) 203,600 5,073,712 XL Capital, Ltd. Class A (S) 720,700 10,147,456 Investment banking/Brokerage (5.6%) Ameriprise Financial, Inc. 226,662 6,301,204 Invesco, Ltd. 269,168 5,316,068 Investment Technology Group, Inc. (NON) 186,100 4,159,335 SEI Investments Co. 307,200 5,806,080 State Street Corp. (S) 173,646 8,734,394 Manufacturing (1.3%) General Cable Corp. (NON) (S) 185,200 7,180,204 Media (0.7%) Interpublic Group of Companies, Inc. (The) (NON) (S) 685,563 3,571,783 Medical technology (1.2%) Boston Scientific Corp. (NON) 577,300 6,200,202 Metals (2.2%) Nucor Corp. 48,400 2,152,348 Steel Dynamics, Inc. 319,000 5,218,840 United States Steel Corp. (S) 110,100 4,376,475 Natural gas utilities (2.7%) National Fuel Gas Co. 192,100 7,795,418 Questar Corp. 198,400 6,561,088 Oil and gas (4.1%) Cabot Oil & Gas Corp. Class A 199,900 7,022,487 Newfield Exploration Co. (NON) 276,063 10,857,558 Pioneer Natural Resources Co. (S) 146,400 4,179,720 Pharmaceuticals (0.5%) Sepracor, Inc. (NON) 147,000 2,550,450 Power producers (1.4%) AES Corp. (The) (NON) (S) 602,400 7,704,696 Real estate (4.9%) Boston Properties, Inc. (R) 60,600 3,205,740 Chimera Investment Corp. (R) 1,386,037 4,962,012 Host Marriott Corp. (R) (S) 709,800 6,444,984 National Health Investors, Inc. (R) 151,600 4,720,824 ProLogis Trust (R) 318,000 2,795,220 Simon Property Group, Inc. (R) 77,997 4,345,993 Restaurants (1.4%) Domino's Pizza, Inc. (NON) 886,500 7,287,030 Retail (7.9%) Abercrombie & Fitch Co. Class A (S) 179,100 5,120,469 Advance Auto Parts, Inc. 87,200 4,031,256 BJ's Wholesale Club, Inc. (NON) 137,811 4,595,997 Gap, Inc. (The) 389,100 6,350,112 Macy's, Inc. 443,200 6,164,912 OfficeMax, Inc. 664,500 6,186,495 Ross Stores, Inc. 111,900 4,933,671 Sally Beauty Holdings, Inc. (NON) (S) 699,255 4,880,800 Semiconductor (3.9%) Atmel Corp. (NON) 3,347,200 13,957,824 Cymer, Inc. (NON) 205,928 7,044,797 Shipping (3.4%) Con-way, Inc. (S) 240,280 10,944,754 Genco Shipping & Trading, Ltd. (S) 304,600 7,282,986 Software (1.7%) Amdocs, Ltd. (Guernsey) (NON) 255,200 6,104,384 Parametric Technology Corp. (NON) 217,300 2,805,343 Technology services (0.5%) United Online, Inc. 316,924 2,909,362 Telephone (0.4%) Leap Wireless International, Inc. (NON) 101,100 2,421,345 Toys (1.2%) Mattel, Inc. 352,900 6,203,983 Total common stocks (cost $424,189,033) PURCHASED OPTIONS OUTSTANDING (%)(a) Expiration date/ Contract strike price amount Value CIT Group, Inc. (Call) Oct-09/$2.50 1,411,545 $200,157 Total purchased options outstanding (cost $903,389) SHORT-TERM INVESTMENTS (21.9%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 15,583,979 $15,583,979 Short-term investments held as collateral for loaned securities with yields ranging from 0.45% to 0.54% and due dates ranging from August 3, 2009 to August 10, 2009 (d) $102,144,596 102,140,401 Total short-term investments (cost $117,724,380) TOTAL INVESTMENTS Total investments (cost $542,816,802) (b) NOTES (a) Percentages indicated are based on net assets of $538,641,692. (b) The aggregate identified cost on a tax basis is $576,611,904, resulting in gross unrealized appreciation and depreciation of $80,584,966 and $18,498,171, respectively, or net unrealized appreciation of $62,086,795. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At July 31, 2009, the value of securities loaned amounted to $98,819,791. The fund received cash collateral of $102,140,401 which is pooled with collateral of other Putnam funds into 4 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $13,043 for the period ended July 31, 2009. During the period ended July 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $86,164,846 and $95,133,472, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at July 31, 2009. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts at period end are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $197,284 at July 31, 2009. Collateral pledged by the fund is segregated by the funds custodian and identified in The funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At July 31, 2009, the fund had net unrealized losses of $703,232 on derivative contracts subject to the Master Agreements. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of July 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $28,206,489 $ $ Capital goods 29,834,264 Communication services 2,421,345 Consumer cyclicals 85,355,039 Consumer staples 46,043,938 Energy 49,456,287 Financial 115,735,080 Health care 51,142,966 Technology 63,955,247 Transportation 18,227,740 Utilities and power 30,395,767 Total Common stocks Purchased options outstanding 200,157 Short-term investments 15,583,979 102,140,401 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ $ $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. Market Values of Derivative Instruments as of July 31, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Equity contracts $200,157 $ Total $200,157 $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 29, 2009
